Exhibit 21 LIST OF SUBSIDIARIES Name of Subsidiary State of Incorporation Barry Scott Companies, Inc.(1) Delaware Blast Acquisition Corp. Delaware Blast BSA Inc. (2) New York Blast DA, Inc. (2) Delaware Intandem Corp. New York Kingstone Insurance Company New York CMIC Properties, Inc. New York 15 Joys Lane, LLC New York Payments Inc. New York A wholly-owned subsidiary of Blast Acquisition Corp. A wholly-owned subsidiary of Barry Scott Companies, Inc. A wholly-owned subsidiary of Kingstone Insurance Company A wholly-owned subsidiary of CMIC Properties, Inc.
